Citation Nr: 0734732	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-39 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active duty from June 1951 to July 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

For good cause shown, the Board advanced this case on the 
docket in April 2007.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2007).  

The Board remanded this case in April 2007 for further 
development of the record.  The case has now been returned to 
the Board for final appellate consideration.  


FINDING OF FACT

The veteran is not precluded from obtaining and retaining 
substantially gainful employment due to his service-connected 
disabilities.  


CONCLUSION OF LAW

The veteran is not individually unemployable by reason of 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.15, 4.16, 
4.17, 4.19 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Law

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

In Van Hoose v. Brown, 4 Vet. App. 361 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held that 
for a veteran to prevail in a claim for individual 
unemployability benefits, it is necessary that the record 
reflect some factor which takes his case outside the norm.  
38 C.F.R. §§ 4.1, 4.15.  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high schedular rating which is assigned is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether or not the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Moreover, there is no statute or regulation which requires VA 
to conduct a job market or employability survey to determine 
whether a claimant is unemployable as a result of one or more 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App.  229 (1994); see also Beaty v. Brown, 6 Vet. App. 532, 
538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  For purposes of 
entitlement to individual unemployability due solely to 
service-connected disabilities, marginal employment is not to 
be considered substantially gainful employment.  38 C.F.R. 
§ 4.17.  Factors to be considered, however, will include the 
veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16.  

II.  Evidence and Analysis

Service connection has been established for several 
disabilities: peripheral circulatory insufficiency of the 
right lower leg; peripheral circulatory insufficiency of the 
left lower leg; residuals of frozen feet, right foot; and 
residuals of frozen feet, left foot; each of those 
disabilities is rated 20 percent.  In addition, service 
connection is in effect for residuals of a tonsillectomy, 
rated 0 percent.  The combined rating is 70 percent.  

Initially, the Board observes that the veteran meets the 
percentage criteria of § 4.16(a) for assignment of a TDIU.  
As set forth in that section, his service-connected 
disabilities of both legs must be taken as a single 
disability, noting the 70 percent combined rating, which 
includes application of the bilateral factor.  However, 
assignment of a total disability rating still requires a 
determination that the service-connected disabilities render 
the veteran unable to secure or follow substantially gainful 
employment.  

The record shows that the veteran had also applied for a TDIU 
in June 2000.  A rating decision in July 2001 denied that 
claim.  No additional disabilities have been service-
connected since that rating decision and there has been no 
change in the ratings assigned his service-connected 
disabilities since that rating decision.  

Subsequent to receipt of the veteran's current TDIU claim, he 
was afforded a VA compensation examination in June 2004.  His 
current complaints concerning his service-connected 
disabilities included numbness and paresthesia of his legs 
associated with nocturnal leg cramps.  In addition, testing 
in June 2001 had reportedly shown mild left femoral artery 
stenosis.  On examination in June 2004, no abnormal clinical 
findings were noted regarding the veteran's skin, including 
his feet; his peripheral pulses were present and adequate.  
In addition, there were no sensory or motor deficits.  The 
diagnoses listed by the examiner included frostbite in both 
feet and peripheral vascular disease, as well as several 
disabilities for which service connection has not been 
established.  

The Board's April 2007 remand noted that the June 2004 VA 
examiner had not commented as to whether the veteran's 
service-connected disabilities precluded all forms of 
substantially gainful employment.  Accordingly, another VA 
compensation examination was conducted in May 2007 by two 
different examiners.  The veteran reported to the cold injury 
examiner complaints of cold sensitivity, occasional Raynaud's 
phenomenon, hyperhidrosis, and paresthesias in both lower 
extremities.  The examiner noted that the veteran's gait was 
not antalgic and that he walked without assistive devices.  
Trophic changes were observed on the veteran's legs and hair 
growth was also decreased on both lower extremities.  There 
was also evidence of a fungal infection on both of the 
veteran's great toes.  Both knee jerks and both ankle jerks 
were absent.  Sensation was decreased to pinprick in both 
lower extremities, without localization to specific 
dermatomes.  There was no pain or stiffness in any joint 
affected by cold injury.  Active range of motion was full and 
painless in both legs, proximally and distally.  The examiner 
indicated that pedal pulses were absent in both feet.  
Raynaud's phenomenon was not observed.  That examiner 
commented that the residuals of the veteran's cold injury to 
his feet would not, by themselves, preclude substantially 
gainful employment, although the veteran would need special 
accommodation in terms of standing time, and sitting and 
ambulation periods.  

The same VA examiner also evaluated the veteran's lower 
extremity circulatory disabilities.  It was noted that the 
veteran had suffered from vascular disease for more than 
10 years, without surgery.  His current symptoms included 
numbness and a burning sensation in his legs.  The veteran 
denied having any claudication or rest pain.  The examiner 
again indicated that the veteran's pedal pulses were 
decreased or almost absent, and that there were trophic 
changes in his legs.  But the examiner commented that the 
residuals of the veteran's vascular injury were not so severe 
as to preclude him from ambulating or standing in a job 
setting.  He indicated, however, that the veteran's non-
service-connected disabilities might preclude such work.  

Finally, the veteran was examined by an ear, nose, and throat 
(ENT) specialist to evaluate the service-connected residuals 
of his tonsillectomy.  The only ENT-related symptoms listed 
by the examiner consisted of sore throat, nasal stuffiness, 
and occasional headache, without stating whether any of those 
symptoms were related to the service-connected disability.  
The ENT examination was essentially normal.  However, the 
examiner did state that any residuals of the service-
connected tonsillectomy would have no effect on the veteran's 
occupational functioning and activities of daily living.  

The Board finds that there is no medical evidence that 
supports the veteran's claim that he is unemployable by 
reason of his service-connected disabilities.  Moreover, the 
VA examiners in May 2007 specifically indicated that the 
veteran's service-connected disabilities had either no effect 
on his ability to maintain employment or that they did not 
preclude substantially gainful employment, even though he 
would need special accommodation in terms of standing time, 
and sitting and ambulation periods.  

The Board finds that the veteran's service-connected 
disabilities are not so severe as to preclude him from 
obtaining and retaining substantially gainful employment.  
38 U.S.C.A. § 5107(b).  Therefore, the Board concludes that 
the criteria for a TDIU are not met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  

The Board further observes that 38 C.F.R. § 4.16(b) provides 
that, if the veteran is unemployable due to service-connected 
disability and if the percentage criteria are not met, other 
factors, e.g., the veteran's educational attainment and his 
occupational history, may be considered to determine whether 
he should be rated totally disabled.  In this case, however, 
because the Board has determined that the veteran's service-
connected disabilities do not preclude substantially gainful 
employment, a referral to the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
rating is not warranted.  

III.  Duty to notify and duty to assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

VA has satisfied its duty to notify.  In May 2004, the RO 
notified the veteran of the information required for service 
connection for increased compensation based on 
unemployability.  A May 2007 letter provided the veteran the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  Moreover, in the 
October 2004 statement of the case (SOC), the claimant was 
given the text of 38 C.F.R. § 3.159 (2007), concerning the 
respective duties.    

There is no prejudice regarding the timing of the 
notifications; the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, the appellant has not identified any 
additional evidence that is relevant to his claim and, in 
June 2007, indicated he had no other information or evidence 
to submit.  The veteran has been afforded two VA compensation 
examinations in connection with this claim and, hence, a 
further examination is not required.  VA has satisfied its 
assistance duties as to the issues decided herein.  For the 
reasons set forth above, and given the facts of this case, no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the claimant.  
Any deficiencies in VA's duties to notify or to assist the 
veteran concerning her claim are harmless.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  


ORDER

A total disability rating based on individual unemployability 
due to service-connected disability is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


